Clarke, Justice.
Appellant Fambro was tried and convicted in the Superior Court of Fulton County of the murders of Otis Coleman and Felton Jones. He received a life sentence for each murder.1 The sole enumeration of error on appeal is that the evidence was insufficient to support the verdict.
Appellant was seen entering Coleman’s apartment by Coleman’s neighbor. A couple of hours later Felton Jones was also seen by the same neighbor entering the apartment. The neighbor was accustomed to acting as a lookout for Coleman, who sold drugs from his apartment according to this neighbor. She testified that she did not see or hear appellant leave the apartment after he entered it at 2:00 a.m.
There was evidence from which the jury would have been authorized to find that appellant was the assailant.
Appellant’s version of the events leading to the murders was that he was in the bedroom of the apartment and the victims were in the living room with two unidentified men. In a statement to police he said he fled out of a window upon hearing gunshots. The victims died from knife wounds and the jury was authorized to find from the evidence that no gun was fired in the apartment.
The evidence of appellant’s guilt is sufficient that a rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The crimes occurred May 19, 1984. Appellant was indicted June 26, 1984. The verdict of conviction was filed September 6, 1984, and the sentence of the court filed September 7, 1984. An out-of-time motion for new trial, filed November 26, 1984, was denied on its merits February 8, 1985. A notice of appeal was filed March 6, 1985, and the transcript was certified on April 15, 1985. The case was docketed in this court on May 8, 1985 and submitted for opinion June 14, 1985.